Citation Nr: 1744401	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-35 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for testicular cancer.

2.  Whether the reduction of rating for testicular cancer from 30 percent to a noncompensable, from December 18, 2013, was proper.

3.  Entitlement to an effective date prior to December 18, 2013 for the grant of service connection for hypertension with transient ischemic attack symptoms.


REPRESENTATION

Veteran represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2011 rating decision granted service connection for testicular cancer and assigned a noncompensable rating effective from February 28, 2003.  The Veteran disagrees with the initial rating assigned.

In an August 2014 rating decision, the RO granted service connection for hypertension with transient ischemic attack symptoms and assigned an initial rating of 10 percent from December 18, 2013.  In February 2015, the Veteran filed a notice of disagreement (NOD) with regard to the August 2014 rating decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2016).  Additionally, in a March 2015 rating decision, the RO awarded an increased rating of 30 percent for testicular cancer from December 18, 2013.  Subsequently, in a February 2017 rating decision, the RO found that there was a clear and unmistakable error in the March 2015 rating decision that awarded the increased rating of 30 percent, and reduced that rating for testicular cancer from 30 percent to a noncompensable rating from December 18, 2003.  In February 2017, the Veteran filed an NOD as to the reduction of the rating for testicular cancer.

The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement to an effective date prior to December 18, 2013 for the grant of service connection for hypertension and the propriety of the reduction of rating for testicular cancer from 30 percent to noncompensable are listed on the title page of this decision.

The issues of entitlement to an effective date prior to December 18, 2013 for the grant of service connection for hypertension with transient ischemic attack symptoms and whether the reduction of rating for testicular cancer from 30 percent to a noncompensable, from December 18, 2013, was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's testicular cancer has not been manifested by any recurrence of a tumor or metastasis; there is no indication of renal dysfunction, voiding dysfunction, or penile deformity; and there is no evidence of the left testicle being absent or nonfunctional.


CONCLUSION OF LAW

The criteria for an initial compensable rating for testicular cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Veteran seeks a compensable initial rating for testicular cancer.  By the appealed September 2011 rating action, the RO granted service connection for testicular cancer and a noncompensable initial rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2016).

The medical evidence of record shows that the Veteran had right testicular cancer and underwent surgical removal of the right testicle, lymph node dissection and chemotherapy in January 1998; the September 2014 VA examination report states that the testicular cancer was cured by surgical orchiectomy and chemotherapy and there has not been any recurrence of the cancer.

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, if there has been no local reoccurrence or metastasis, are rated on their residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The criteria for voiding dysfunction indicate that the particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms the applicable rating criteria provide that symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

Under 38 C.F.R. § 4.115a, renal dysfunction is rated as noncompensably disabling where there is albumin and casts with a history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  The next higher rating of 30 percent requires evidence of albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling. 

In addition, under 38 C.F.R. § 4.115a, a urinary tract infection is rated as 10 percent disabling with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  See 38 C.F.R. § 4.115a (2016). 

The Board finds that the preponderance of the evidence of record is against a compensable initial rating for the Veteran's service-connected testicular cancer.  VA examinations conducted in November 2009 and September 2014, as well as his private treatment records dated from January 1998 to April 2013, do not disclose any evidence of local recurrence of testicular cancer or metastasis; nor has the Veteran so alleged.  In addition, the November 2009 and September 2014 VA examinations were negative for any evidence of renal and voiding dysfunction.  Accordingly, a compensable initial rating for testicular cancer is not warranted under this diagnostic code.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

As noted above, the Veteran had undergone a right orchiectomy secondary to testicular cancer.  To that effect, Diagnostic Code 7524 contemplates removal of testis and assigns a zero percent rating is warranted for removal of one testis; a 30 percent rating is assignable for removal of both testes.  An accompanying Note provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  The Note also provides that a testis which is undescended or congenitally undeveloped is not a ratable disability.  A Footnote provides that review should be conducted for entitlement to special monthly compensation under § 3.350 of this chapter.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7524 (2016).  In this regard, the Veteran has been in receipt of special monthly compensation, pursuant to 38 C.F.R. § 3.350 on account of anatomical loss of a creative organ, for the entire period of the current claim.

The Board finds that the preponderance of the evidence of record is against a compensable initial rating for removal of the right testicle because there is no medical evidence of the left testicle being absent or nonfunctional.  See 38 C.F.R. § 3.350(a)(1)(i).  When examined by VA in November 2009, the examining clinician indicated that the Veteran's right testicle had been removed secondary to testicular cancer and that his left testicle descended in the scrotum.  No masses, tenderness, hernias, or inguinal lymphadenopathy was shown.  The Veteran denied any residual effects of the testicular cancer and the examiner noted that there were no residuals, including post-treatment residuals of malignancy.  No atrophy of the left testicle was noted upon examination.  At the September 2014 VA examination, the testes were not examiner per the Veteran's request; he reported normal anatomy with no testicular deformity or abnormality.  

The Board has also considered other potentially applicable diagnostic codes.  Diagnostic Code 7522 provides for a maximum 20 percent rating for a deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  Concerning this, the September 2014 VA examiner attributed the Veteran's erectile dysfunction to his testicular cancer and its treatments.  However, the Veteran does not have a penis deformity.  Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction under Diagnostic Code 7522.  

As there is also no evidence of testicular atrophy, chronic epididymo-orchitis, testicular atrophy or prostate gland injuries, Diagnostic Codes 7523, 7525 and 7527, respectively, are not for consideration.  38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7525, 7527 (2016).  Accordingly, a compensable initial rating for testicular cancer is not warranted under other diagnostic codes.

Thus, the Board finds that the currently assigned noncompensable initial rating is appropriate and there is no basis for awarding a higher rating for the service-connected testicular cancer at any point during the instant appeal; therefore no staged ratings are appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7528; see Fenderson, 12 Vet. App. at 125-26.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claim for an increased rating, there is no doubt to be resolved, and a compensable initial rating for the Veteran's testicular cancer is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER


Entitlement to a compensable initial rating for testicular cancer is denied.


REMAND

As discussed in the Introduction, the RO has not yet issued a SOC addressing the issues of entitlement to an effective date prior to December 18, 2013 for the grant of service connection for hypertension with transient ischemic attack symptoms and whether the reduction of rating for testicular cancer from 30 percent to a noncompensable, from December 18, 2013, was proper.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) so that a SOC may be issued.  Accordingly, these issues must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to an effective date prior to December 18, 2013 for the grant of service connection for hypertension with transient ischemic attack symptoms and whether the reduction of rating for testicular cancer from 30 percent to a noncompensable, from December 18, 2013, was proper.  38 C.F.R. § 19.26 (2016).  In the cover letter to the Statement of the Case, remind the Veteran that a timely substantive appeal to the August 2014 and February 2017 rating decisions must be filed if this claim is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal as to these issues, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


